McGivern, J. (dissenting in part).
I dissent only to the extent I would annul the determination with respect to the defendant Krolick as lacking in substantial evidence. Reasonable grounds justifying a belief he was intoxicated are absent. In fact, he was acquitted of any charge relating to 4 4 intoxicating liquors ” while on duty. He passed all the standard tests. The Captain said: 4 4 there was nothing to indicate that his condition was anything but normal. ’ ’ What then caused the order he submit a blood sample for testing? The merest suspicion that a faint odor might be alcohol. We must have grounds more weighty than this to surmount the constitutional objections stressed by Mr. Justice Eager in his dissent. Although, I do not agree with the suggestion advanced in this dissent that the right to exact a blood sample is permissible only if related to a criminal offense.